UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2042



In re: RANDOLPH HARRIS AUSTIN, a/k/a Randolph Harris, a/k/a
Matarbus Raynard Fewell,


                Petitioner.



On Petition for Writ    of    Mandamus.       (3:05-cr-00213-RJC-DCK-1;
3:11-cv-00040-RJC)


Submitted:   December 17, 2013              Decided:   December 23, 2013


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randolph Harris Austin, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Randolph   Harris   Austin   petitions   for   a   writ   of

mandamus, alleging that the district court has unduly delayed in

ruling on his 28 U.S.C. § 2255 (2012) motion.      He seeks an order

from this court directing the district court to act.         We find

the present record does not reveal undue delay in the district

court.   Accordingly, although we grant leave to proceed in forma

pauperis, we deny the mandamus petition.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                     PETITION DENIED




                                  2